In an action by the payee against the indorser of a promissory note, the defendant appeals from an order granting summary judgment to the plaintiff against the defendant, granting a reargument of said motion and upon reargument adhering to the original decision, denying defendant’s motion to join the corporate maker of the note as a party defendant in the action, and for other relief, and defendant also appeals from the judgment against him and in favor of the plaintiff entered upon the aforesaid order. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Ughetta, JJ. [See post, p. 970.]